BARFIELD, Chief Judge.
The Florida Land and Water Adjudicatory Commission (FLWAC) did not err in ruling, on remand from this court,1 that Edgewater Beach Owners Association, Inc. did not have standing to appeal a 1993 resolution of the Board of County Commissioners of Walton County which amended a 1982 development of regional impact (DRI) development order to extend the expiration date and build-out dates of the Edgewater Beach Condominium project and approve design changes requested by the subsequent developer, KPM Ltd. This determination moots all other issues raised on appeal. The FLWAC order is AFFIRMED.
ERVIN, J., concurs.
BENTON, J., specially concurs with written opinion.

. Edgewater Beach Owners Association, Inc. v. Board of County Commissioners of Walton County, 645 So.2d 541 (Fla. 1st DCA 1994).